On Remand From the Supreme Court.
WRIGHT, Presiding Judge.
Whereas rehearing in this matter was denied by the supreme court, 410 So.2d 896 on February 5, 1982, and the cause remanded to this court; and
Whereas, the supreme court by opinion dated October 2, 1981, did reverse the opinion and judgment of this court, 410 So.2d 894 entered December 10, 1980, and remand the cause to this court with directions;
In accordance therewith, it is therefore the order of this court that our original judgment herein is set aside and judgment is hereby entered reversing the judgment of the Circuit Court of Jefferson County, Alabama, entered August 1, 1980, in civil action CV-JU-80-5042, and remanding the matter to that court with direction to forthwith hold further hearings as set out in paragraph last of said opinion of the Alabama Supreme Court.
REVERSED AND REMANDED WITH DIRECTION.
BRADLEY and HOLMES, JJ., concur.